Citation Nr: 1424108	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  97-06 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for folliculitis barbae for the period on appeal through July 22, 2001.

2.  Entitlement to an initial evaluation in excess of 30 percent for folliculitis barbae for the period on appeal beginning July 23, 2001.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1996.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision from the Department of Veterans Affairs (VA) Records Management Center in St. Louis, Missouri.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia.  In September 2010, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In June 2012, the Board issued a decision that granted an initial 10 percent evaluation for folliculitis barbae, for the period through July 22, 2001, and denied a rating higher than 30 percent for folliculitis barbae, for the period beginning on July 23, 2001.  It is noted that the Agency of Original Jurisdiction (AOJ) implemented the award of a 10 percent rating for folliculitis barbae in a September 2012 rating decision.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013) the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2010 hearing.  In order to remedy any potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

Among other things, in the decision on appeal, service connection was granted and an initial noncompensable evaluation was assigned effective April 1, 1996, for residual scarring from FB therein.  The Veteran perfected an appeal as to this determination.

The Board remanded this matter in January 2011 for additional development.  This development fully or at least substantially has been completed, as set forth in more detail below.  It resulted in a September 2011 rating decision that assigned a 30 percent initial evaluation for FB effective July 23, 2001.  The benefit sought partially was granted for some of the time under appeal, in other words.  Since the entire time under appeal was not included and since an even higher initial evaluation is possible for the time that was included, however, an appeal remains recharacterized as indicated above.  See AB v. Brown, 6 Vet. App. 35 (1993).  Adjudication of the recharacterized appeal on the merits now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file.  

In addition to the aforementioned remand, the Board decided several issues that once comprised this matter along with the FB issue in January 2011.  Of particular note is that some issues were favorably decided.  Initial evaluations of 10 percent for service-connected right inguinal hernia repair scar, 10 percent for service-connected left inguinal hernia repair scar, and 30 percent for blastocystis hominis indeed were granted.  The AOJ implemented those determinations in a September 2012 rating decision.

As noted in the Board's January 2011 decision and remand, the Veteran stated that he wanted his dental problems, specifically "gingivitis (gum disease)," to be considered in a 1996 notice of disagreement (NOD).  The AOJ denied service connection for gingivitis in an October 2013 rating decision and determined that the Veteran had not stated that he was seeking dental treatment.  It informed him that if he was seeking dental treatment he should submit an application to the nearest VA Medical Center.  


FINDINGS OF FACT

1.  During the period on appeal through July 22, 2001, the evidence shows that the Veteran's FB manifested tenderness and superficial scarring.

2.  Beginning July 23, 2001, the evidence does not show that the Veteran's FB has been characterized by ulceration, extensive exfoliation or crusting, systemic or nervous manifestations, exceptional repugnance, complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral disfigurement.

3.  Since August 30, 2002, the evidence also does not show that the Veteran's FB has been characterized by 40 percent or more of his entire body or exposed areas being affected, use of constant or near-constant systemic therapy, visible or palpable tissue loss, gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no higher, for FB for the period on appeal through July 22, 2001, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7804 (pre August 30, 2002).

2.  The criteria for an initial evaluation in excess of 30 percent for FB for the period on appeal beginning July 23, 2001, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (pre August 30, 2002, and effective August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

As noted above, this matter initially was one of entitlement to service connection.  It also is reiterated that it originally was decided by the RO, which in this case also is the AOJ, in April 1996.  The decision thus was several years prior to the enactment of the VCAA.  Notice usually must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.  However, there is no error in failing to provide prior notice when it was not required at the time of the initial AOJ decision.  Id.  A content complying notice and proper subsequent VA process instead must be provided.  Id.

Numerous notification letters are of record, of which the following either were general in nature or specifically concerned this matter.  The Veteran was notified via letter dated in March 2006 of how VA generally determines disability evaluations and effective dates when service connection is granted.  In an August 2006 letter, he was notified of criteria for establishing service connection, the evidence required in this regard as well as with regard to disability evaluation (set forth was that evidence showing an increase in severity of FB may be submitted), and his and VA's respective duties for obtaining evidence.  A March 2008 Statement of the Case (SOC) and a September 2011 Supplemental Statement of the Case (SSOC) readjudicated this matter.  Information on how VA generally determines disability evaluations and effective dates when service connection is granted was repeated in a December 2011 letter.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify indeed has been satisfied.  The purpose that notice is intended to serve was fulfilled (prior to it even being sent here) in that service connection was substantiated in the April 1996 initial RO/AOJ adjudication.  Dingess, 19 Vet. App. at 473.  Even if this were not the case, the March 2008 SOC and September 2011 SSOC constitute proper VA process.  They were sent subsequent to the March and August 2006 letters, which constitute content complying notice concerning this matter in that all notice service connection elements were addressed by them.  Nothing more was required.  It follows that the portion of the August 2006 letter addressing the evidence required with regard to disability evaluation (as opposed to service connection) and the August 2011 letter readdressing some notice elements went above and beyond what was required.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

For the reasons explained above, compliance with the duty to assist was not required when the RO/AOJ initially adjudicated this matter but became required during the pendency of the appeal concerning this matter.  VA has obtained the Veteran's service treatment records and VA treatment records.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).

A VA general medical examination which included addressing this matter was completed in December 1995, a few months prior to the Veteran's separation from active duty service.  Pursuant to the Board's January 2011 remand, a VA skin examination additionally was completed in March 2011.  Addendums were added in April 2011 and September 2011.  The claims file was reviewed by the 2011 examiner.  There is no indication whether or not the 1995 examiner reviewed the Veteran's claims file or service treatment records (which predominantly comprised the claims file at the time).  This is of no consequence, however.  The Veteran gave an accurate history regarding his relevant symptomatology upon interview at the 1995 examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so at the 2011 examination.  Both examiners thereafter conducted a physical assessment.  The VA examinations therefore collectively answer all questions necessary for adjudication.  As such, they are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Finally, some discussion of the Veteran's hearing is noteworthy.  An individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue comprising this matter was identified at the September 2010 Video Conference hearing.  It was explained in that an increase was mentioned.  Given the Veteran's testimony, updated VA treatment records were submitted.  No other potentially relevant outstanding records were identified.

It is significant that neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

The duty to notify and the duty to assist both having been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his FB.  He contends that this disability was more severe than contemplated by a noncompensable evaluation for the period on appeal through July 22, 2001, and has been more severe than contemplated by a 30 percent evaluation for the period on appeal beginning July 23, 2001.


A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21 (2013).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2013).  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6 (2013).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's FB previously was rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, and most recently was rated under 38 C.F.R. § 4.118, Diagnostic Code 7805-7806.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27 (2013).  The digits before the hyphen represent the Diagnostic Code for the disability.  Id.  The digits after the hyphen represent the Diagnostic Code used to rate the residuals of that disability.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the Diagnostic Code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, potentially relevant Diagnostic Codes other than 7805 and 7806 will be considered.

At the outset of the Veteran's claim, Diagnostic Code 7805 addressed other scars.  It provided that ratings be based on limitation of function of the part affected.  Diagnostic Code 7806 addressed eczema.  It provided for a noncompensable evaluation for slight, if any, exfoliation, exudation, or itching if on a nonexposed surface or small area.  A 10 percent evaluation required exfoliation, exudation or itching involving an exposed surface or extensive area.  Constant exudation or itching, extensive lesions, or marked disfigurement merited a 30 percent rating.  The maximum evaluation of 50 percent was reserved for ulceration or extensive exfoliation or crusting and systemic or nervous manifestations or exceptional repugnance.  

Diagnostic Code 7800 addressed disfiguring scars of the head, face, or neck.  Slight severity equated to a noncompensable evaluation.  A 10 percent evaluation was for moderate severity or disfiguring.  A 30 percent evaluation required severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  The maximum 50 percent evaluation necessitated complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  With marked discoloration, color contrast, or the like in addition to tissue loss and cicatrization, the 10 percent rating increased to 30 percent, the 30 percent to 50 percent, and the 50 percent to 80 percent.  Diagnostic Codes 7801 and 7802 addressed burns.  Diagnostic Code 7803 provided for a maximum 10 percent evaluation for superficial scars that are poorly nourished with repeated ulceration.  Diagnostic Code 7804 provided a maximum 10 percent evaluation superficial scars which are tender and painful on objective demonstration.  The definition of a superficial scar was not defined.  "Superficial" generally is defined as located near or lying on the surface and not penetrating below.  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 1253.

Revisions to the Rating Schedule for skin disabilities became effective on August 30, 2002, during the pendency of the Veteran's appeal.  See 67 Fed. Reg. 49,590 (2002).  Only the criteria in the former Rating Schedule can be applied to the period on appeal prior to this date, but both the criteria in the former Rating and the criteria in the new Rating Schedule can be applied as of this date.  See VAOPGCPREC 3- 2000 (April 10, 2000); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2013). 

Diagnostic Code 7805 stayed the same as before the revisions.  Revised Diagnostic Code 7806 expanded to address dermatitis as well as eczema.  A noncompensable rating is warranted under it if less than five percent of the entire body is affected, less than five percent of exposed areas are affected, or no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation requires at least five percent but less than 20 percent of the entire body being affected, at least five percent but less than 20 percent of exposed areas being affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs being required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is for if 20 to 40 percent of the entire body is affected, 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum rating of 60 percent is reserved for when more than 40 percent of the entire body or more is affected, 40 percent or more of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

In the alternative to the above, revised Diagnostic Code 7806 provides that evaluations can be based on disfigurement of the head, face, or neck or on scars depending on the predominant disability.  Diagnostic Code 7800, like before, addresses disfigurement of the head, face, or neck.  A 10 percent evaluation is merited when there is one characteristic of disfigurement.  A 30 percent evaluation requires either visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or two or three characteristics of disfigurement.  Either visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four or five characteristics of disfigurement merits a 50 percent rating.  The maximum evaluation of 80 percent is reserved for either visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or six or more characteristics of disfigurement.  

Eight characteristics of disfigurement exist.  They are:  scar five or more inches in lengths, scar at least one-quarter inch wide at the widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, strophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  See Note 1 following Diagnostic Code 7800.  

Diagnostic Codes 7801 and 7802 addressed various scars in locations other than the head, face, or neck.  Diagnostic Code 7803 established a maximum 10 percent rating for superficial scars which are unstable, while Diagnostic Code 7804 established a maximum 10 percent evaluation for superficial scars which are painful on examination.  A superficial scar was defined as one not associated with underlying soft tissue damage. See Note 2 following Diagnostic Code 7803 and Note 1 following Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See Note 1 following Diagnostic Code 7803.

Further revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, once again became effective during the pendency of the Veteran's appeal on October 23, 2008.  See 73 Fed. Reg. 54,708 (2008); see also 77 Fed. Reg. 2,909-2,910 (2012) (correcting amendment intended to clarify applicability of the revisions).  However, these revisions are applicable only to claims received by VA on or after this date or if the Veteran requests review pursuant to the revisions.  Neither circumstance exists in this case.

Only the most salient evidence is presented below although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Post-service VA treatment records, for example, document occasional treatment for skin ailments but do not document treatment for FB or any other skin ailment concerning the Veteran's head, face, or neck.  They thus will not be set forth.

At his December 1995 pre-separation VA examination, the Veteran complained of having to shave with cream at all times, having at least two to three episodes of folliculitis per season, and having such episodes more commonly in summertime due to exacerbation by hot weather.  Upon physical assessment, there was some evidence of scarring in the area of the Veteran's barbae, which includes the mandibular area and lower maxilla.

The Veteran stated in his post-service October 1996 notice of disagreement that scarring from his FB is not an issue.  However, he stated that tenderness, especially in hot weather, is an issue.

The Veteran reported at his September 2010 Video Conference hearing that his FB is aggravated during the summer months due to factors such as perspiration.

Discomfort in the form of burning, tenderness, and pain from lesions, red bumps, and pus bumps on his face and neck that are worse during the summer heat and with shaving were the Veteran's complaints at his March 2011 VA examination.  He reported that the lesions bleed and ultimately leave some raised scars and hyperpigmented areas.  The Veteran further reported having tried many topical medications, sometimes having blood on his sheets and bedclothes, and using a fan to keep the environment cool at work.  Upon assessment, multiple hyperpigmented papules and plaques with follicular scarring were present in his beard area.  Some were defined single papules with a scar while others had coalesced to larger plaque-like areas with scars.  There was very little normal intervening skin on the Veteran's neck.

In the September 2011 addendum to the aforementioned VA examination, it was opined that approximately two percent of the Veteran's total body surface area is affected by his FB.  It then was noted that all affected areas are exposed.  Finally, it was opined that approximately 20 percent of the Veteran's exposed body surface area is affected.

Based on the above, the Board finds that an initial compensable evaluation is warranted for FB for the period on appeal through July 23, 2001.  A 10 percent evaluation, but no higher, is supported by the evidence.

Evidence of scarring was found prior to July 23, 2001.  There is no indication whether or not this scarring was superficial.  However, this easily is inferred given that it was not characterized as penetrating or deep.  The Veteran additionally complained of tenderness.  He is competent in this regard.  See Layno v. Brown, 6. Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible in this regard because there appears no reason to doubt him.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factor for consideration in weighing credibility).  The criteria for the maximum 10 percent rating under the pre August 30, 2002, Diagnostic Code 7804 accordingly have been met.  

Consideration has been given to the other pre August 30, 2002, Diagnostic Codes set forth above.  However, Diagnostic Code 7803 established a maximum 10 percent evaluation like Diagnostic Code 7804.  There further is no indication of poor nourishment or any ulceration let alone repeated ulceration prior to July 23, 2001.  Diagnostic Codes 7801 and 7802 are inapplicable because burns are not at issue.  Diagnostic Code 7805 also is inapplicable because there is no indication that the Veteran's FB caused any limitation of function with respect to his face and neck in the aforementioned period.  The criteria for even the next higher rating above 10 percent of 30 percent under Diagnostic Codes 7806 and 7800 were not met during it.  Specifically, no mention whatsoever was made of exudation or itching, let alone constant exudation or itching.  No mention whatsoever was made of lesions, let alone extensive lesions.  It was not noted that the Veteran had marked disfigurement or any disfigurement at all.  His scarring was not characterized as severe and did not involve the eyelids, lips, or auricles.  Neither marked discoloration, color contrast, or similar nor tissue loss and cicatrization were referenced.

With respect to the period beginning July 23, 2001, the Board finds based on the above that an initial evaluation in excess of 30 percent is not warranted.  This is the case under the pre August 30, 2002, Diagnostic Codes during the entire period as well as pursuant to the revised Diagnostic Codes as of that date.

Pre August 30, 2002, Diagnostic Codes 7801 and 7802 are not applicable because burns are not at issue, as noted above.  Pre August 30, 2002, Diagnostic Codes 7803 and 7804 cannot serve as a mechanism for a higher evaluation than 30 percent since both establish maximum evaluations of 10 percent.  That leaves pre August 30, 2002, Diagnostic Codes 7806 and 7800.  The criteria for the maximum 50 percent ratings under each has not been met at any point from July 23, 2001, to present.  No mention whatsoever has been made to ulceration or systemic or nervous manifestations.  No mention whatsoever has been made to exfoliation or crusting, let alone extensive exfoliation or crusting.  The Veteran's FB concerns both sides of his face rather than one side, but was not equated with marked or repugnant bilateral disfigurement.  Repugnance of any level, including exceptional repugnance, indeed was not referenced.  Neither was marked discoloration, color contrast, similar symptoms, tissue loss, or cicatrization.

Diagnostic Code 7805, both pre August 30, 2002, and revised as it stayed the same, is inapplicable.  Like in previous period, there is no indication that the Veteran's FB has caused any limitation of function with respect to his face and neck during the period beginning July 23, 2001.  

Revised Diagnostic Codes 7801 and 7802 are not applicable at any point from August 30, 2002, onward because they address scars in locations other than the head, face, and neck where the Veteran's are located.  Revised Diagnostic Codes 7803 and 7804 once again cannot serve as a mechanism for a higher evaluation than 30 percent during the aforementioned period since both establish maximum evaluations of 10 percent.  That leaves revised Diagnostic Codes 7806 and 7800 for the period beginning August 30, 2002.  

The criteria for the maximum 60 percent evaluation, the next highest evaluation after 30 percent, under revised Diagnostic Code 7806 have not been met.  Only two percent of the Veteran's entire body is affected by his FB, far short of the 40 percent required.  Only 20 percent of the exposed areas of his body is affected by his FB, once again far short of the 40 percent required.  Use of any systemic therapy such as corticosteroids or other immunosuppressive drugs, much less constant or near-constant use, has not been noted for any 12-month period since August 30, 2002.  Indeed, the Veteran reported only having tried many topical medications.  

The criteria for even the next highest rating after 30 percent of 50 percent under revised Diagnostic Code 7800 have not been met during the period since August 30, 2002.  There is no indication of tissue loss, whether visible, palpable, or otherwise, or of gross distortion or asymmetry of two features or paired sets of features.  While half to a majority (four or five) of the eight characteristics of disfigurement is needed, most if not all are not found here.  Hyperpigmentation was found, and the scars on the Veteran's neck were extensive since there little normal intervening skin was found.  However, the hyperpigmented areas were not noted to exceed six square inches.  The scars similarly were not noted to be five or more inches in length or at least one-quarter inch wide at the widest part.  It is reiterated that there is no indication of tissue loss, which includes underlying soft tissue, let alone an area of loss exceeding six square inches.  No reference whatsoever was made to abnormal skin texture or indurated and inflexible skin, much less of an area exceeding six square inches.   There finally was no mention of the Veteran's scars adhering to his underlying tissue or of the surface contour of his scars being elevated or depressed on palpation.

In making each of the above findings, consideration has been given to the benefit of the doubt rule.  This rule does not apply, however, because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether additional staged ratings other than the current stage of 10 percent for the period on appeal through July 22, 2001, and 30 percent beginning July 23, 2001, are warranted.  It follows that such ratings are not warranted since the above findings regarding each of these periods apply to the entire period.


B.  Extraschedular

The above determinations granting the Veteran a 10 percent initial evaluation for FB for the period on appeal through July 22, 2001, and continuing his 30 percent initial evaluation for FB for the period on appeal beginning July 23, 2001, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for FB for the period on appeal through July 22, 2001, or for the period on appeal beginning July 23, 2001.  There further has been no showing from the record that the Veteran's FB during either of these periods could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which consist largely of areas affected by papules/plaques/bumps/lesions, resulting pain/tenderness, and resulting scarring, are specifically addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw.  Higher evaluations are provided for (at least under some applicable Diagnostic Codes), but, as explained above, the currently assigned evaluations adequately describe the severity of the Veteran's FB during the periods on appeal.  In other words, the impact on daily activities such as sleep (blood on sheets and bedclothes) and on work (use of a fan) experienced by the Veteran as a result of his FB symptoms was and is encompassed by these assigned evaluations.

Given that the applicable schedular evaluation criteria are adequate during the periods on appeal through July 22, 2001, and beginning July 23, 2001, the Board finds that the Veteran has not manifested an exceptional FB disability picture therein.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization therein accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis for the aforementioned period is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial 10 percent evaluation for FB for the period on appeal through July 22, 2001, is granted, subject to the law and regulations governing payment of monetary benefits.

An initial evaluation in excess of 30 percent for FB for the period on appeal beginning July 23, 2001, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


